                       Case 1:18-cr-00830-VSB Document 23 Filed 04/06/20 Page 1 of 1


                                                                           U.S. Department of Justice

                                                                           United States Attorney
                                                                           Southern District of New York


                                                                           The Silvio J. Mollo Building
                                                                           One Saint Andrew’s Plaza
                                                                           New York, New York 10007


                                                                           April 6, 2020


           By ECF
           The Honorable Vernon S. Broderick
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, New York 10007

                    Re:      United States v. Muhammad Khalid Khan, 18 Cr. 830 (VSB)

           Dear Judge Broderick:

                  The Government writes, with the consent of defense counsel, to respectfully request that
           the next pretrial conference, currently scheduled for April 17, 2020, be adjourned for
           approximately 60 days. With the consent of defense counsel, the Government also moves for the
           exclusion of time under the Speedy Trial Act, Title 18, United States Code, Section
           3161(h)(7)(A), until June 17, 2020 or any alternative pretrial conference date set by the Court.
           The adjournment and the exclusion of time will permit the parties to continue discussions
           regarding the potential for a pretrial disposition in this matter.


                                                                           Respectfully submitted,

                                                                           GEOFFREY S. BERMAN
                                                                           United States Attorney


                                                                  By:      ____________/s/_________________
                                                                           Rebekah Donaleski
                                                                           Kimberly Ravener
                                                                           Assistant United States Attorneys
                                                                           (212) 637-2423/2358


           cc:      Elizabeth
                     4/9/2020 Macedonio, Esq.

 The status conference scheduled for April 17, 2020 is hereby adjourned to June 17, 2020 at 10:30 a.m. The adjournment is necessary to permit
the parties time to continue discussing a pretrial disposition of this matter. The Court finds that the ends of justice served by granting a
continuance outweigh the best interests of the public and the defendant in a speedy trial. Accordingly, it is further ordered that the time between
April 17, 2020 and June 17, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest of justice.
